Title: Robert Patterson to Thomas Jefferson, 13 December 1816
From: Patterson, Robert
To: Jefferson, Thomas


            
              Sir
              Philadelphia Decr 13, 16.
            
            A considerable time ago, you made some enquiries relative to a good clock & watch-maker, who, you suggested, might advantageously settle in your neighbourhood. Neither then, nor since, till the other day, could I hear of one that I could recommend, who was willing to make the trial.
            From the enclosed letter, you will be able to judge whether the persons therein Recommended by mr Hassler, would be likely to succeed in the place you mentioned. Any agency which I could exercise in this business, you may freely command.
            
              I am, Sir, with the greatest Respect & esteem, Your most obedt servt
              Rt Patterson
            
          